PER CURIAM.
The adjudication of delinquency is affirmed upon a determination that the arresting officer had probable cause to arrest T.M. for trespass at the Westview Junior High School. This being true, the officer could lawfully conduct a search incident to the arrest. “The validity of a search of a defendant conducted after probable cause to arrest him has arisen is unaffected by the fact that the search comes before the arrest.” State v. James, 526 So.2d 188, 190 (Fla.3d DCA 1988); accord State v. Smith, 529 So.2d 1226 (Fla.3d DCA 1988); Acosta v. State, 431 So.2d 715 (Fla.3d DCA 1983).
Affirmed.